Citation Nr: 0917709	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-11 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to an increased initial evaluation for 
service-connected plantar fasciitis of the left foot with 
heel spur, currently 10 percent disabling.  

2.	Entitlement to an increased initial evaluation for 
service-connected plantar fasciitis of the right foot with 
heel spur, currently 10 percent disabling.  

3.	Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1973 to August 
1979, from May 1996 to November 1996, from April 2000 to 
September 2000 and from March 2003 to January 2005.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In February 2009, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  During the hearing, the Veteran 
withdrew his appeal for the issue of entitlement to an 
increased evaluation for a left thigh disability.  
Additionally, the Veteran did not include this disability in 
the VA Form 9.  Therefore, that issue is withdrawn and not 
addressed in this decision.  

The Veteran testified in the February 2009 hearing that he 
had surgery on his left foot in March 2007 and October 2008 
by a private physician.  The private medical records were not 
associated with the claims file.  After the hearing, the 
Veterans Law Judge left the record open for 30 days for the 
Veteran to submit the private medical records.  

The Board received additional evidence from the Veteran in 
March 2009.  The evidence included private medical records 
pertaining to the surgeries on his left foot as well as 
evidence in support of his sleep apnea claim.  The new 
evidence was accompanied by a waiver of the Veteran's right 
to initial consideration by the RO.  38 C.F.R. §§ 19.9, 
20.1304(c) (2008).  Accordingly, the Board will consider the 
evidence in the first instance in conjunction with this 
appeal.

The issue of service connection for sleep apnea is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The competent medical evidence of record shows that 
plantar fasciitis of the left foot with heel spur is 
moderately disabling.  

2.	The competent medical evidence of record shows that 
plantar fasciitis of the right foot with heel spur is 
moderately disabling.  


CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation greater than 10 
percent for plantar fasciitis of the left foot with heel spur 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5284 (2008).

2.	The criteria for an initial evaluation greater than 10 
percent for plantar fasciitis of the right foot with heel 
spur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5284 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was sent a VCAA letter in March 2005 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The Veteran was also provided with a VCAA letter in March 
2008 that set forth the provisions of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) including the information required to 
establish a disability rating and an effective.

With respect to the Veteran's claim for an increased initial 
rating for his bilateral foot disability, the Board has 
considered the holding by the United States Court of Appeals 
for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) concerning increased compensation claims 
and 38 U.S.C. § 5103(a) notice requirements.  A claim for 
increased rating and a claim for a higher initial rating are 
similar in that the Veteran seeks a higher evaluation for his 
service-connected disability.  The Court, however, did not 
hold in Vazquez-Flores that the VCAA notice requirements set 
forth in that decision applied to initial rating claims.

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a November 2008 supplemental statement of the case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

Additionally, the Veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection for his bilateral foot disability.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. 490-91.  Thus, because the notice that 
was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in January 2006 and July 2008 as well 
as QTC examinations in June 2005 and July 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
Veteran timely appealed the ratings initially assigned for 
these disabilities, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Veteran's bilateral foot disability is currently 
evaluated at 10 percent for each foot under 38 C.F.R. § 
4.71a, Diagnostic Code 5284.  Under this code, a moderate 
foot injury warrants a 10 percent disability evaluation; a 
moderately severe foot injury warrants a 20 percent 
disability evaluation; and a severe foot injury is assigned a 
30 percent disability evaluation.  Additionally, a 40 percent 
disability evaluation will be assigned for actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).  
The words "moderate" and "severe" as used in the diagnostic 
code are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2008).

The Board has reviewed all the evidence of record and finds 
that staged evaluations are not warranted.  The objective 
evidence of record shows that the Veteran's symptoms were 
consistent throughout the appeal period.  Additionally, the 
objective medical evidence of record does not show that the 
Veteran is entitled to an increased rating for his bilateral 
foot disability.  

Private medical records from a podiatrist in October 2003 
show that the Veteran had pain in his right and left heels.  
The pain was most severe in the morning and after a period of 
rest.  The pain progressively increased during the several 
weeks prior to the examination.  X-rays revealed small 
inferior heel spur on the right foot and small posterior heel 
spur on the left.  Muscle testing was +5/5 for all lower 
extremity muscle groups bilaterally.  Joint evaluation 
revealed normal joint motion of the joints of the rearfoot 
and forefoot without any pain with movement or joint 
crepitus.  There was significant pain with palpation of the 
plantar medical tubercle, extending along the medial slip of 
the plantar fascia.  His gait was antalgic and weak with 
obvious limping and little or no propulsion noted from 
midstance to toe as a result of compensation for painful 
fascia.  The podiatrist ordered orthotic insoles which were 
issued in November 2003.  

In a June 2004 letter from a private physician, the Veteran 
had pain upon standing which was relieved with walking.  On 
the top of his right foot there was cracking and popping.  
There was no edema.  There was good pulses and good range of 
motion of all pedal joints.  There was pain on the anterior 
plantar aspect of the left heel and right foot.  He wore 
inserts in his shoes and was treated with pain medication.  
Upon follow up, there was no pain in the right foot and mild 
pain in the left foot. 

The Veteran returned to the private podiatrist in February 
2005 with increased pain.  The Veteran exhausted conservative 
treatment, including orthotics, physical therapy, rest, 
nonsteroidal anti-inflammatories and different types of 
shoes.  Upon physical examination, the Veteran had an 
antalgic gait with an apropulsive type gait.  He had obvious 
discomfort during ambulation.  He had pain upon palpation of 
the bilateral plantar medial tubercles of the heels.  There 
was mild edema noted bilaterally.  There was mild periosteal 
elevation of the plantar medial tubercle of the heel of the 
right foot, normal appearance on the left foot.  The 
Veteran's condition was unchanged on a February 2006 note.  

In a June 2005 VA QTC examination, x-rays revealed small 
bilateral plantar and posterior heel spurs, otherwise 
negative.  The Veteran's arch was preserved.  The Veteran 
reported pain, stiffness, fatigue and weakness with standing 
or walking.  The Veteran indicated that he was limited in 
walking, standing and climbing stairs.  There were no 
corrective or assistive devices.  Upon examination, he did 
not have painful motion, edema, disturbed circulation, 
weakness, atrophy or tenderness.  He did not have deformity 
or obvious limitation of functioning.  

In the January 2006 VA Compensation and Pension Examination, 
the Veteran reported that his bilateral foot pain began in 
2003.  He could walk and/or stand for 30 minutes until the 
pain began.  He wore thick soles shoes.  He also wore splints 
at night.  He experienced pain, burning, tightness and 
stiffness.  He reported lack of endurance because of the 
pain.  The pain would be relieved when he rested.  There was 
no weakness, swelling, redness or fatigability.  He reported 
flare-ups 3-5 times a month when the pain would be 7 or 8 out 
of 10 and would last for 3 hours.  He did not use crutches, 
braces, a cane or corrective shoes.  He was treated with 
steroid injections without improvement.  He had difficulty 
going up and down stairs.  Upon physical examination, he had 
a normal gait.  He had hammertoe deformity of the second 
through fifth toes bilaterally, worse on the left.  There was 
no callus, deviation, inflammation or discoloring.  There was 
no uneven wearing of the shoes, no fungus and the Achilles 
was aligned with no pain.  There was normal arch height and 
normal range of motion bilaterally.  He had pain on palpation 
on the entire plantar surface of the feet.  He was guarded.  
He was able to stand, squat, supinate, pronate and rise on 
his toes.  

In February 2007, the Veteran returned to the podiatrist for 
a yearly evaluation.  The Veteran reported intense pain after 
standing for 20-30 minutes.  Muscle testing was +5/5 for all 
lower extremity muscle groups bilaterally.  Joint evaluation 
revealed normal joint motion of the joints of the rearfoot 
and forefoot without any pain with movement or joint 
crepitus.  There was moderate pain with palpation of the 
plantar medical heel area.  His gait was antalgic and weak 
with little propulsion.  All neurological signs were normal.  
The Veteran elected to have surgery.  

Private medical records dated in March 2007 show that the 
Veteran underwent an endoscopic plantar fasciotomy of the 
left foot.  There were no complications during the surgery, 
the vascular status was intact and the prognosis was good.  
The follow-up visits showed the Veteran was doing well, with 
some tenderness, but no problems or complications.  Six weeks 
after surgery, the Veteran reported continued pain and 
additional orthotics were ordered.  In July 2007, the Veteran 
returned to the podiatrist and indicated that there was no 
improvement with physical therapy and he continued to have 
significant pain.  

In a QTC examination in July 2007, the Veteran reported 
constant pain.  He experienced crushing, burning, aching, 
sharp, cramping and stiffness.  He reported pain on standing, 
walking and weight bearing which was relieved by rest.  Range 
of motion of his ankle was normal.  He did not have 
additional limitation of motion by pain, fatigue, weakness, 
lack of endurance or incoordination after repetition.  

The Veteran had a VA Compensation and Pension Examination in 
July 2008.  The Veteran reported constant pain in both feet 
which was exacerbated by standing or walking.  The Veteran 
reported that he could walk 5 minutes without experiencing 
pain.  The pain was relieved by rest.  He did not take 
medications and had occasional stiffness.  There was no 
swelling, heat, redness or instability.  He had complaints of 
fatigability and lack of endurance, but no flare-ups.  The 
Veteran used shoe inserts bilaterally, but no crutches, 
braces, cane or walker.  The Veteran was currently employed 
and reported that his foot disability was not affecting his 
employment because his job did not require a lot of standing 
or walking.  He reported that he was unable to do gardening, 
shopping, walking or recreational activities.  Upon 
examination, the Veteran's feet were negative for joint 
deformity, deviation, inflammation or discoloration.  His 
gait and posture were normal and he did not use assistive 
devices.  There was no callus formation or fungal infection.  
He had a normal Achilles and normal arch and range of motion.  
There was no change in functional limitation with repetition.  
There was no pain on motion.  There was no edema, weakness or 
tenderness on either foot.  His gait was normal.  He did not 
have any skin or vascular changes.  There was no deformity or 
pain on manipulation.  

Private medical records in October 2008 show that the Veteran 
had an endoscopic plantar fasciotomy of the medial central 
and lateral bends of the left foot.  There were no 
complications during the surgery, the vascular status was 
intact and the prognosis was good.  Follow-up examinations 
show that the Veteran was doing well after surgery with some 
swelling of the left heel.  In November 2008, the Veteran 
indicated that he was improving and there was some 
tenderness. The podiatrist noted overall improvement since 
prior to surgery.  

Based on the forgoing, the Board finds that the Veteran is 
not entitled to an increased evaluation for his bilateral 
foot disability for either foot.  The Board acknowledges the 
Veteran's complaints of pain and tenderness; however, it was 
not so severe to warrant an increased evaluation.  The VA 
examinations showed no functional limitation based on pain.  
The Veteran's gait was antalgic in the private medical 
records.  The Veteran did not have additional deformity of 
this feet and range of motion was normal.  The VA 
examinations show that the Veteran did not use assistive 
devices and could ambulate and be mobile without assistance.  
Even after surgery, assistive devices were not needed and the 
Veteran reported improvement.  He did not need constant 
medication for the pain, which was relieved by rest.  The 
Veteran described only occasional flare-ups.  Considering the 
pain and tenderness, the objective medical evidence does not 
show evidence of moderate or severe physical limitation.  The 
Board finds that the Veteran's bilaterally foot disability is 
moderately disabling.  Therefore, an increase evaluation is 
not warranted.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation for each foot.  The evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Although the Veteran previously reported some limitation in 
occupation due to his disability, it does not affect the 
Board's evaluation as it was not marked interference.  The 
Veteran also had the option of changing positions.  
Additionally, in the most recent VA examination, the Veteran 
was currently employed and his disability did not affect his 
occupation.  Hence, referral to the RO for consideration of 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2008) is not warranted.


ORDER

An increased initial evaluation for service-connected plantar 
fasciitis of the left foot with heel spur, currently 10 
percent disabling is denied.  

An increased initial evaluation for service-connected plantar 
fasciitis of the right foot with heel spur, currently 10 
percent disabling is denied.  


REMAND

The Veteran asserts that his last period of service, from 
March 2003 to January 2005, aggravated his sleep apnea.  He 
asserts that dust and sand storms in Saudi Arabia caused his 
sleep apnea to increase in severity. 

The Veteran was deployed to Saudi Arabia in March 2003.  In 
May 2003, he began to have increased sinus problems.  Upon 
examination, the Veteran's uvula was swollen and elongated.  
He was medivaced to a hospital in Landstuhl, Germany.  An ENT 
specialist recommended surgery and the Veteran was returned 
home.  He had surgery in August 2003 in Oklahoma.  A sleep 
study in March 2004 shows severe obstructive sleep apnea.  
The Veteran was issued a CPAP machine and was assigned to 
limited assignment status.  He was ultimately returned to 
full duty, but was no longer eligible to deploy because of 
the CPAP machine.  The Veteran was evaluated by a Medical 
Board in June 2004; however, no opinion was given regarding 
aggravation of sleep apnea in service.  

Additionally, a VA Compensation and Pension Examination was 
afforded to the Veteran in January 2006.  The examiner opined 
that the Veteran's sleep apnea did not progress beyond the 
natural progression of the disease in service.  The VA 
examiner, a nurse practitioner, did not indicate that the 
service records were reviewed.  Additionally, the examiner 
did not provide a rationale for the opinion.  For the 
foregoing reasons, the Board finds that the January 2006 VA 
examination report is inadequate and a remand for another 
medical examination and opinion is warranted in this case.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the sleep apnea.  The claims 
file must be made available to and 
reviewed by the specialist in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the disability is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to or 
aggravated by service.  

2.	The specialist should also provide an 
opinion regarding whether it is as likely 
as not that the Veteran entered service 
with preexisting sleep apnea and if so, 
whether such disability was aggravated 
during service.  If sleep apnea preexisted 
service, the examiner should indicate if 
it was aggravated in service.  If so, the 
examiner should determine the increase in 
severity of the sleep apnea as well as 
distinguish between the level of 
aggravation and the natural progression of 
the disorder.  If the examiner finds there 
was aggravation but cannot quantify the 
degree of aggravation, it should be noted 
in the report.  The examiner should 
provide a rationale for any opinion 
provided.  If the examiner is unable to 
provide an opinion, the examiner should 
explain why an opinion could not be 
reached. 

3.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


